Case 1:15-cv-01230-WFK-PK Document 85 Filed 10/12/18 Page 1 of 3 PageID #: 1195



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------)(
  NEIL SOOROOJBALLIE,

                                      Plaintiff,
                                                                           DECLARATION IN SUPPORT
                                                                           OF DEFENDANTS' MOTIONS
                          vs.
                                                                           PURSUANT TO FED. R. CIV.
                                                                           P. 50 AND 59
  THE PORT AUTHORITY OF NEW YORK AND
  NEW JERSEY and GARY FRATTALI, Individually,                              15 Civ 1230
                                                                           (WFK) (PK)
                                      Defendants.
  ------------------------------------------------------------------JC

         Kathleen Gill Miller declares, under penalty of perjury pursuant to 28 U.S.C. § 1746, as

 follows:

          1.      I am an attorney in the Law Department of The Port Authority of New York and

 New Jersey, and attorney for defendants in this action, The Port Authority of New York and New

 Jersey and Gary Frattali. I make this Declaration in support of defendants' motions pursuant to

 Fed. R. Civ. P. 50 and 59, and for the purpose of certifying that the attached documents are true

 and accurate copies of the trial transcript and exhibits admitted as evidence in the above-captioned

 case:

         Exhibit A -       The transcript of the jury verdict dated September 17, 2014

         Exhibit B -       Trial testimony of Neil Sooroojballie

          Exhibit C -      Trial testimony of Gary Frattali, pp. 693-736

          Exhibit D -      Trial testimony of Michael Ford

          Exhibit E -       Trial Exhibit G-a, Watch Engineer Test Scores

          Exhibit F -       Trial Exhibit 5, EEO Complaint dated January 21, 2014

          Exhibit G -       Trial testimony of Wayne Turner

          Exhibit H -       Trial Exhibits W-1-a and W-1-b, NYCAPS New Hire Packet

                                                           1
Case 1:15-cv-01230-WFK-PK Document 85 Filed 10/12/18 Page 2 of 3 PageID #: 1196




       Exhibit I -   Trial Exhibits D-1-a - D-1-i, Office of Inspection General Reports

       ExhibitJ -    Trial Exhibit Z-1, Memorandum from Lysa Scully to Neil Sooroojballie
                     dated October 17, 2014

       Exhibit K -   Trial testimony of Ricardo Buchanan

       Exhibit L -   Trial testimony of George Sanon

       Exhibit M -   Trial testimony of Govind Patel

       Exhibit N -   Trial testimony of Eric Francis

       Exhibit O -   Trial Exhibit 36, Dr. Martinho's Progress Notes

       Exhibit P -   Trial testimony of Dimitris Bournias

       Exhibit Q -   Trial Exhibit J, October 18, 2013 Memorandum concerning Holiday Meal
                     Reimbursement

       Exhibit R -   Trial Exhibit 4, holiday meal petty cash form for Plaintiff

       Exhibit S -   Trial Exhibit M, holiday meal petty cash form for Michael Murphy

       Exhibit T -   Trial testimony of Michael Ward

       Exhibit U -   Trial Exhibits S, T, V, Emails between plaintiff and Human Resources
                     representative V. Piccinich concerning the Watch Engineer position

       Exhibit V -   Trial Exhibit 20, Email dated March 25, 2014

       Exhibit W -   Trial Exhibit 21, Email dated April 21, 2014

       Exhibit X -   Trial Exhibit 77, Email dated June 3, 2014 from New York City to Plaintiff

       Exhibit Y -   Trial Exhibit 27, Memorandum dated December 30, 2013

       Exhibit Z -   Trial Exhibit 28, Memorandum dated February 4, 2014

       Exhibit AA - Trial Exhibit 30, Memorandum dated March 27, 2014

       Exhibit BB - Trial Exhibit 29, Memorandum dated March 27, 2014

       Exhibit CC - Trial Exhibit S-1, Memorandum dated July 17, 2014



                                               2
Case 1:15-cv-01230-WFK-PK Document 85 Filed 10/12/18 Page 3 of 3 PageID #: 1197



       Exhibit DD - Trial testimony of Stanley Schneider

       Exhibit EE - Trial testimony of Dr. Michele Martinho

       Exhibit FF - Trial Exhibit 13, Watch Engineer Eligible List

       Exhibit GG - Trial Exhibit V-1, The Complaint dated June 2014

       2.     The Port Authority of New York and New Jersey does not generally indemnify its

 employees for punitive damage awards.


 Dated: New York, New York
        October 12, 2018




                                              3
